     Case 1:20-cv-00900-NONE-EPG Document 12 Filed 07/14/20 Page 1 of 3


 1 JOHN S. BAKER (SBN 144073)
   NAVDEEP K. SINGH (SBN 284486)
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
   E-Mail: baker.john@dorsey.com
 5         singh.navdeep@dorsey.com

 6 Attorneys for Plaintiff
   Premier Valley Bank
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11 PREMIER VALLEY BANK, a California       CASE NO. 1:20-CV-00900-NONE-EPG
   Corporation,
12                                         JOINT STIPULATION AND ORDER
                Plaintiff,                 REGARDING EXTENSION OF
13                                         TEMPORARY RESTRAINING ORDER;
   v.                                      AND ORDER TO SHOW CAUSE
14                                         REGARDING PRELIMINARY
                                           INJUNCTION AGAINST DEFENDANT HOA
15 HOA NGUYEN, an Individual, and DOES 1   NGUYEN
   through 10, Inclusive,
16
                  Defendants.
17                                         Complaint Filed: June 26, 2020
18                                          (ECF No. 11)
19

20

21 ///

22 ///

23 ///

24

25

26
27

28
                                           1
                                           STIPULATION AND ORDER RE EXTENSION OF TRO
                                                        CASE NO. 1:20-CV-00900-NONE-EPG
      4836-0147-8594\1
     Case 1:20-cv-00900-NONE-EPG Document 12 Filed 07/14/20 Page 2 of 3


 1             Plaintiff PREMIER VALLEY BANK (“Plaintiff”) and Defendant HOA NGUYEN

 2 (“Defendant”) by and through their attorneys of record, hereby stipulate to the following:

 3             1.        Plaintiff moved for a Temporary Restraining Order (“TRO”) on June 26, 2020 and

 4 an Order to show cause regarding preliminary injunction against Defendant;

 5             2.        The Court granted Plaintiff’s TRO on June 30, 2020 and issued an Order regarding

 6 same;

 7             3.        Plaintiff and Defendant hereby stipulate that the TRO be extended for an

 8 additional fourteen (14) days to July 29, 2020;

 9             4.        Plaintiff and Defendant are continuing to meet and confer in an attempt to reach an

10 additional stipulation regarding an order going forward after July 29, 2020 to avoid a preliminary

11 injunction hearing.

12

13 DATED: July 14, 2020                               DORSEY & WHITNEY LLP

14
                                                      By: /s/ John S. Baker
15

16                                                            John S. Baker
                                                              Navdeep K. Singh
17                                                            Attorneys for Plaintiff
                                                              Premier Valley Bank
18

19 DATED: July 14, 2020                               BRYANT WHITTEN, LLP

20
                                                      By: /s/ Shelley Bryant
21                                                            Shelley Bryant
22                                                            Attorneys for Defendant
                                                              Hoa Nguyen
23

24

25

26
27

28
                                                          1
                                                          STIPULATION AND ORDER RE EXTENSION OF TRO
                                                                       CASE NO. 1:20-CV-00900-NONE-EPG
      4836-0147-8594\1
     Case 1:20-cv-00900-NONE-EPG Document 12 Filed 07/14/20 Page 3 of 3


 1                                               ORDER

 2             Pursuant to the stipulation of the parties (ECF No. 11) and as set forth above, IT IS

 3     ORDERED that the Temporary Restraining Order, entered by the Court on June 30, 2020 and

 4     set to expire on July 15, 2020, is extended to July 29, 2020.

 5
      IT IS SO ORDERED.
 6

 7        Dated:         July 14, 2020                          /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
                                                       STIPULATION AND ORDER RE EXTENSION OF TRO
                                                                    CASE NO. 1:20-CV-00900-NONE-EPG
      4836-0147-8594\1
